 Case: 1:20-cv-00202-SNLJ Doc. #: 14 Filed: 12/01/20 Page: 1 of 5 PageID #: 411




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

JANE DOE AR,                                     )
                                                 )
                     Plaintiff,                  )
                                                 )
v.                                               )      Case No. 1:20cv202 SNLJ
                                                 )
ANDREW DELLES, et al.,                           )
                                                 )
                     Defendants.                 )


                           MEMORANDUM AND ORDER

       Plaintiff Jane Doe AR brought this lawsuit against defendants Sikeston R-6 School

District and various individuals in the Circuit Court for Mississippi County, Missouri.

Defendants removed the case to this Court citing federal question jurisdiction.

Defendants School District and Andrew Delles have moved to dismiss [#8, #11].

Plaintiff has not responded, and the time for doing so has passed.

I.     Defendant Delles’s Motion to Dismiss

       Defendant Delles’s motion pertains to the Amended Complaint and is directed at

Count II. The Amended Complaint was filed September 9, 2020. Plaintiff filed a Second

Amended Complaint on September 18, 2020. Defendant Delles’s motion to dismiss was

filed on September 21, 2020, just before this matter was removed on September 23.

Because the Amended Complaint was superseded by the Second Amended Complaint,

the motion to dismiss must be denied as moot.




                                             1
 Case: 1:20-cv-00202-SNLJ Doc. #: 14 Filed: 12/01/20 Page: 2 of 5 PageID #: 412




II.    Defendant District’s Partial Motion to Dismiss

       Defendant Sikeston R-6 School District filed a partial motion to dismiss the

Second Amended Complaint under Federal Rule of Civil Procedure 12(b)(6). Defendant

District asserts that aspects of the two counts against the district for violation of Title IX

and violation of 42 U.S.C. § 1983 are not legally cognizable and must be dismissed.

Plaintiff did not respond to the motion.

       A. Punitive Damages

       Plaintiff alleges that defendant Delles was her teacher at Sikeston Junior High

School. She alleges that during the 2011-2012 academic year, defendant Delles sexually

harassed, sexually discriminated against, and sexually assaulted plaintiff. Plaintiff

alleges that the defendant employed Delles at the junior high for five years and that

Delles had a history of inappropriate and illegal behavior with female students.

       The Federal Rules of Civil Procedure provide for when this Court may dismiss a

case. A Rule 12(b)(6) motion to dismiss for failure to state a claim is to test the legal

sufficiency of a complaint so as to eliminate those actions “which are fatally flawed in

their legal premises and deigned to fail, thereby sparing litigants the burden of

unnecessary pretrial and trial activity.” Young v. City of St. Charles, 244 F.3d 623, 627

(8th Cir. 2001) (citing Neitzke v. Williams, 490 U.S. 319, 326-27 (1989)). The Court

must “accept the allegations contained in the complaint as true and draw all reasonable

inferences in favor of the nonmoving party.” Cole v. Homier Dist. Co., Inc., 599 F.3d

856, 861 (quoting Coons v. Mineta, 410 F.3d 1036, 1039 (8th Cir. 2005)).



                                               2
 Case: 1:20-cv-00202-SNLJ Doc. #: 14 Filed: 12/01/20 Page: 3 of 5 PageID #: 413




       Plaintiff’s Count IV is against the defendant District for violation of Title IX. The

District seeks dismissal of that Count’s punitive damages claim.     Title IX prohibits the

discrimination or harassment of education program participants on the basis of sex. 20

U.S.C. § 1681(a). The law has been described by the Supreme Court as “contractual” in

nature: “When Congress acts pursuant to its spending power, it generates legislation

much in the nature of a contract: in return for federal funds, the States agree to comply

with federally imposed conditions.” Davis v. Monroe County Bd. of Educ., 526 U.S. 629,

640 (1999) (internal quotation omitted).    However, the law “contains no express

remedies.” Barnes v. Gorman, 536 U.S. 181, 187 (2002). It is well-established that

“[c]ompensatory damages are available in Title IX suits against any public or private

entity other than a state.” Fryberger v. Univ. of Arkansas, 889 F.3d 471, 475 (8th Cir.

2018). Although the Eighth Circuit recently declined to address whether punitive

damages are available under Title IX, id. at 477, it appears that other courts in this Circuit

have held punitive damages are unavailable. See, e.g., Morlock v. W. Cent. Educ. Dist.,

46 F.Supp.2d 892, 893 (D. Minn. 1999) (finding punitive damages are not applicable

against government entities under Title IX); Schultzen v. Woodbury Cent. Cmty. Sch.

Dist., 187 F.Supp.2d 1099, 1128 (N.D. Iowa 2002) (holding that punitive damages are

unavailable against local governmental entities under Title IX); Doe v. Omaha Pub. Sch.

Dist., No. 8:04CV295, 2005 WL 2347284 (D. Neb. Sept. 26, 2005) (finding there is no

punitive damages claim against a school district under Title IX).

       The punitive damages claim will be dismissed.



                                              3
 Case: 1:20-cv-00202-SNLJ Doc. #: 14 Filed: 12/01/20 Page: 4 of 5 PageID #: 414




       Next, the District argues that the punitive claim should be dismissed from

plaintiff’s Count V, which brings a claim for violation of rights under 42 U.S.C. § 1983.

Punitive damages are not awarded for § 1983 claims against government entities. City of

Newportt v. Fact Concerts, Inc., 453 U.S 247, 266-67 (1981). The punitive damages

claim will thus be dismissed from Count V.

       B. State-Created Danger Claim

        Count V brings a state-created danger claim against all defendants, including the

District. However, “school districts are not susceptible to this state-created danger theory

of § 1983 liability.” Shrum ex rel. Kelly v. Kluck, 249 F.3d 773, 781 (8th Cir. 2001).

That is “because there is no constitutional duty of care for school districts, as ‘state-

mandated school attendance does not entail so restrictive a custodial relationship as to

impose a duty upon the state.’” Id. (quoting Dorothy J. v. Little Rock Sch. Dist., 7 F.3d

729, 732 (8th Cir.1993)). Again, plaintiff does not respond to the motion to dismiss at

all, and Count V will be dismissed as to defendant District.




                                               4
 Case: 1:20-cv-00202-SNLJ Doc. #: 14 Filed: 12/01/20 Page: 5 of 5 PageID #: 415




      Accordingly,

      IT IS HEREBY ORDERED that defendant Delles’s motion to dismiss [#8] is

DENIED.

      IT IS FURTHER ORDERED that defendant District’s partial motion to dismiss

(#11) is GRANTED.

      IT IS FURTHER ORDERED that plaintiff’s request for punitive damages

against the District under Title IX (Count IV) is DISMISSED, and Count V is

DISMISSED as to the defendant District.


             Dated this   1st   day of December, 2020.

                                          _____________________________________
                                          STEPHEN N. LIMBAUGH, JR.
                                          SENIOR UNITED STATES DISTRICT JUDGE




                                            5
